UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).(Registrant is not yet required to provide financial disclosure in an Interactive Data File format.) Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:3,625,887 shares of common stock, without par value, outstanding at November 4,2009, all of which were held, beneficially and of record, by Peoples Energy Corporation, a wholly owned subsidiary of Integrys Energy Group, Inc. NORTH SHORE GAS COMPANY FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS (Unaudited) 4 Condensed Statements of Income 4 Condensed Balance Sheets 5 Condensed Statements of Capitalization 6 Condensed Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS 8-16 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 8 Note 3 Risk Management Activities 8 Note 4 Natural Gas in Storage 9 Note 5 Asset Retirement Obligations 10 Note 6 Income Taxes 10 Note 7 Commitments and Contingencies 10 Note 8 Employee Benefit Plans 13 Note 9 Fair Value 13 Note 10 Regulatory Environment 14 Note 11 Segments of Business 15 Note 12 New Accounting Pronouncements 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signature 26 Page EXHIBIT INDEX 27 12 Computation of Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for North Shore Gas Company Commonly Used Acronyms ASC Accounting Standards Codification EEP Enhanced Efficiency Program EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission IRS United States Internal Revenue Service LIFO Last-in, first-out N/A Not Applicable NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards - 2 - Forward-Looking Statements In this report, NSG makes statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although NSG believes that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, fuel costs, natural gas deliveries, remediation costs, environmental and other capital expenditures, liquidity and capital resources, trends, estimates, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risk factors that could cause results to differ from any forward-looking statement include those described in Item 1A of NSG’s Annual Report on Form 10-K for the year ended December 31, 2008, as may be amended or supplemented in Part II, Item 1A of this report.Other factors include: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting NSG; ● The impact of recent and future federal, state, and local regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the natural gas utility industry and future initiatives to address concerns about global climate change, changes in environmental, tax, and other laws and regulations to which NSG is subject, as well as changes in the application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings, or inquiries, including, but not limited to, manufactured gas plant site cleanup and reconciliation of revenues from the Gas Charge (as defined in Note 7, “Commitments and Contingencies”) and related natural gas costs; ● The impacts of changing financial market conditions, credit ratings, and interest rates on the liquidity and financing efforts of NSG; ● The risks associated with changing commodity prices (particularly natural gas), and available sources of natural gas; ● Resolution of audits or other tax disputes with the IRS, Illinois state revenue agencies, or other taxing authorities; ● The effects, extent, and timing of additional competition or regulation in the markets in which NSG operates; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand; ● Potential business strategies, including construction or disposition of assets, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies and the use of financial and derivative instruments; ● The risks associated with the inability of NSG's counterparties, affiliates, and customers to meet their obligations; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by NSG and/or Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, NSG undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. - 3 - PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 (Millions) 2009 2008 2009 2008 Natural gas operating revenues $ 21.9 $ 33.2 $ 166.5 $ 215.6 Natural gas purchased for resale 9.4 20.8 116.1 163.5 Operating and maintenance expense 9.3 9.3 36.7 35.0 Depreciation and amortization expense 1.6 2.0 4.7 5.3 Taxes other than income taxes 0.6 0.5 1.9 1.5 Operating income 1.0 0.6 7.1 10.3 Miscellaneous income 0.1 0.1 0.3 0.7 Interest expense (1.1 ) (1.1 ) (3.2 ) (3.1 ) Other expense (1.0 ) (1.0 ) (2.9 ) (2.4 ) Income (loss) before taxes - (0.4 ) 4.2 7.9 Provision for income taxes - - 1.5 2.9 Net income (loss) $ - $ (0.4 ) $ 2.7 $ 5.0 The accompanying condensed notes are an integral part of these statements. - 4 - NORTH SHORE GAS COMPANY CONDENSED BALANCE SHEETS (Unaudited) September 30 December 31 (Millions) 2009 2008 Assets Cash and cash equivalents $ 11.8 $ 0.1 Accounts receivable and accrued unbilled revenues, net of reserves of $1.8 and $1.7, respectively 13.7 63.5 Natural gas in storage, primarily at LIFO 18.7 8.8 Assets from risk management activities 1.2 1.8 Regulatory assets 16.6 32.3 Other current assets 2.5 1.6 Current assets 64.5 108.1 Property, plant, and equipment, net of accumulated depreciation of $164.0 and $160.2, respectively 250.1 245.8 Regulatory assets 132.2 128.3 Other long-term assets 2.0 1.4 Total assets $ 448.8 $ 483.6 Liabilities and Shareholder's Equity Accounts payable $ 16.6 $ 26.6 Payables to related parties 9.6 6.7 Notes payable to related parties - 9.0 Liabilities from risk management activities 6.8 26.7 Accrued taxes 1.3 6.1 Customer credit balances 6.3 6.5 Regulatory liabilities 13.9 8.1 Other current liabilities 7.8 7.8 Current liabilities 62.3 97.5 Long-term debt 75.3 75.3 Deferred income taxes 44.1 41.0 Environmental remediation liabilities 106.0 101.4 Pension and other postretirement benefit obligations 30.7 32.5 Asset retirement obligations 25.2 24.2 Other long-term liabilities 8.3 9.6 Long-term liabilities 289.6 284.0 Commitments and contingencies Common stock - without par value, 5,000,000 shares authorized; 3,625,887 shares issued and outstanding 24.8 24.8 Retained earnings 72.2 77.4 Accumulated other comprehensive loss (0.1 ) (0.1 ) Total liabilities and shareholder's equity $ 448.8 $ 483.6 The accompanying condensed notes are an integral part of these statements. - 5 - NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF CAPITALIZATION (Unaudited) September 30 December 31 (Millions, except share amounts) 2009 2008 Common stock equity Common stock, without par value, 5,000,000 shares authorized, 3,625,887 shares outstanding $ 24.8 $ 24.8 Accumulated other comprehensive loss (0.1 ) (0.1 ) Retained earnings 72.2 77.4 Total common stock equity 96.9 102.1 Long-term debt First mortgage bonds Series Year Due M 5.000 % 2028 28.8 28.8 N-2 4.625 % 2013 40.0 40.0 O 7.000 % 2013 6.5 6.5 Total long-term debt 75.3 75.3 Total capitalization $ 172.2 $ 177.4 The accompanying condensed notes are an integral part of these statements. - 6 - NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30 (Millions) 2009 2008 Operating Activities Net income $ 2.7 $ 5.0 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense 4.7 5.3 Bad debt expense 1.5 1.6 Deferred income taxes 2.9 3.3 Pension and other postretirement expense 3.3 3.1 Pension and other postretirement funding (4.5 ) (1.1 ) Other, net 0.9 (0.1 ) Changes in - Accounts receivable and accrued unbilled revenues 48.6 29.2 Natural gas in storage (9.9 ) (17.7 ) Other current assets (5.1 ) (0.6 ) Accounts payable (7.6 ) (4.5 ) Accrued taxes (4.8 ) 0.8 Other current liabilities 6.0 (7.2 ) Net cash provided by operating activities 38.7 17.1 Investing Activities Capital expenditures (10.1 ) (6.4 ) Proceeds from sale of property 0.2 - Other (0.1 ) - Net cash used for investing activities (10.0 ) (6.4 ) Financing Activities Net payments of short-term debt to related parties (9.0 ) (7.1 ) Dividends to parent (8.0 ) (3.6 ) Net cash used for financing activities (17.0 ) (10.7 ) Net change in cash and cash equivalents 11.7 - Cash and cash equivalents at beginning of period 0.1 - Cash and cash equivalents at end of period $ 11.8 $ - The accompanying condensed notes are an integral part of these statements. - 7 - NORTH SHORE GAS COMPANY CONDENSED NOTES TO FINANCIAL STATEMENTS September30, NOTE 1FINANCIAL INFORMATION The Condensed Financial Statements of NSG have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and in accordance with GAAP.Accordingly, these Condensed Financial Statements do not include all of the information and footnotes required by GAAP for annual financial statements.These Condensed Financial Statements should be read in conjunction with the Financial Statements and Notes in the NSG Annual Report on Form 10-K for the year ended December 31, 2008. The Condensed Financial Statements are unaudited, but, in management’s opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such financial statements.Subsequent events at NSG were evaluated for potential recognition or disclosure through November 4, 2009, which is the date the financial statements were issued.Financial results for this interim period are not necessarily indicative of results that may be expected for any other interim period or for the year ending December31, 2009. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with an original maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the NSG Condensed Statements of Cash Flows: Nine Months Ended September 30 (Millions) 2009 2008 Cash paid for interest $ 2.0 $ 2.9 Cash paid (received) for income taxes 1.6 (3.4 ) NOTE 3RISK MANAGEMENT ACTIVITIES NSG uses derivative instruments to manage commodity costs.None of these derivatives are designated as hedges for accounting purposes.The derivatives include natural gas purchase contracts as well as financial derivative contracts (commodity swaps and options) used to mitigate the risks associated with the market price volatility of natural gas supply costs and the costs of gasoline and diesel fuel used by NSG’s utility vehicles. Risk Management Assets September 30, 2009 December 31, 2008 (Millions) Classification Gross Derivative Position Netting * Balance Sheet Presentation Gross Derivative Position Netting * Balance Sheet Presentation Non-hedge derivatives Commodity contracts Current $ 1.9 $ 0.7 $ 1.2 $ 4.3 $ 2.5 $ 1.8 Commodity contracts Other Long-term 0.7 0.1 0.6 - - - Total $ 2.6 $ 0.8 $ 1.8 $ 4.3 $ 2.5 $ 1.8 - 8 - Risk Management Liabilities September 30, 2009 December 31, 2008 (Millions) Classification Gross Derivative Position Netting * Balance Sheet Presentation Gross Derivative Position Netting * Balance Sheet Presentation Non-hedge derivatives Commodity contracts Current $ 7.5 $ 0.7 $ 6.8 $ 29.2 $ 2.5 $ 26.7 Commodity contracts Other Long-term 0.2 0.1 0.1 1.7 - 1.7 Total $ 7.7 $ 0.8 $ 6.9 $ 30.9 $ 2.5 $ 28.4 * FASB ASC 815-10-45 permits the netting of risk management assets and liabilities when a legally enforceable netting agreement exists, and, when assets and liabilities are netted, requires the netting of related cash collateral positions against the net derivative positions. Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. NSG's tariffs allow for full recovery from its customers of prudently incurred natural gas supply costs, including gains or losses on derivative instruments.These derivatives are marked to fair value; the resulting risk management assets are offset with regulatory liabilities or decreases to regulatory assets, and risk management liabilities are offset with regulatory assets or decreases to regulatory liabilities.Management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be collected from or refunded to customers in rates. The table below shows the net unrealized gains (losses) recorded on the balance sheet related to derivatives at NSG. (Millions) Balance Sheet Presentation Three Months Ended September30, 2009 Nine Months Ended September 30, 2009 Commodity contracts Balance Sheet – Regulatory assets (current) $ 8.6 $ 19.6 Commodity contracts Balance Sheet – Regulatory assets (long-term) 0.9 1.7 Commodity contracts Balance Sheet – Regulatory liabilities (long-term) (0.1 ) (0.1 ) At September 30, 2009, NSG had the following notional volumes of outstanding derivative contracts: Purchases Natural gas (millions of therms) 92.5 Petroleum products (barrels) 1,985 Certain of NSG's derivative commodity instruments contain provisions that could require the posting of additional collateral for instruments in net liability positions, if triggered by a decrease in credit ratings.The aggregate fair value of all derivative instruments with credit-risk related contingent features that were in a liability position at September 30, 2009, was $7.7 million.NSG had not posted any cash collateral related to the credit-risk related contingent features of these commodity instruments.If all of the credit-risk related contingent features contained in commodity derivative instruments had been triggered at September 30, 2009, NSG would have been required to post collateral of $5.6 million. NOTE 4NATURAL GAS IN STORAGE NSG prices natural gas storage injections at the calendar year average of the cost of natural gas supply purchased.Withdrawals from storage are priced on the LIFO cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of natural gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation debit or credit.At September 30, 2009, all LIFO layers were replenished and the LIFO liquidation balance was zero. - 9 - NOTE 5ASSET RETIREMENT OBLIGATIONS The following table shows changes to the asset retirement obligations of NSG through September (Millions) Asset retirement obligations at December 31, 2008 $ 24.2 Accretion 1.0 Asset retirement obligations at September 30, 2009 $ 25.2 NOTE 6INCOME TAXES NSG’s effective tax rate for the three and nine months ended September30, 2009, was 0% and 35.7%, respectively.NSG’s effective tax rate for the three and nine months ended September30, 2008, was 0% and 36.7%, respectively.There was no provision for income taxes recorded for the quarters ended September 30, 2009 and 2008, due to insignificant income (loss) before taxes realized for each of the quarters. NSG calculates its provision for income taxes based on an interim effective tax rate that reflects its projected annual effective tax rate before certain discrete items. For the three and nine months ended September30, 2009, there was no significant change in NSG’s liability for uncertain tax positions. NOTE 7COMMITMENTS AND CONTINGENCIES Commodity Purchase Obligations and Purchase Order Commitments NSG routinely enters into long-term purchase and sale commitments that have various quantity requirements and durations.NSG has obligations to distribute and sell natural gas to customers, and expects to recover costs related to these obligations in future customer rates.As of September30, 2009, NSG had obligations related to natural gas supply and transportation contracts totaling $94.1million, some of which extend through 2017. NSG also has commitments in the form of purchase orders issued to various vendors, which totaled $5.6million at September30,2009. Environmental ManufacturedGasPlant Remediation NSG, its predecessors, and certain former affiliates operated facilities in the past at multiple sites for the purposes of manufacturing and storing manufactured gas.In connection with manufacturing and storing manufactured gas, waste materials were produced that may have resulted in soil and groundwater contamination at these sites.Under certain laws and regulations relating to the protection of the environment, NSG is required to undertake remedial action with respect to some of these materials. NSG is addressing five manufactured gas plant sites, including one site described in more detail below.All are former regulated utility sites and are being remediated, with costs charged to existing ratepayers at NSG.NSG estimated and accrued for $106.0 million of future undiscounted investigation and cleanup costs for all sites as of September 30, 2009.NSG may adjust these estimates in the future, contingent upon remedial technology, regulatory requirements, remedy determinations, and any claims of natural resource damages.NSG recorded a regulatory asset of $112.8 million, which is net of insurance recoveries received of $8.3 million, related to the expected recovery of both deferred expenditures and estimated future expenditures as of September 30, 2009. - 10 - NSG is coordinating the investigation and cleanup of its manufactured gas plant sites subject to EPA jurisdiction under what is called a “multi-site” program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. Until July 2007, NSG was addressing four of the five sites under a program supervised by the Illinois Environmental Protection Agency (IEPA).In July 2007, NSG transferred two of these four sites to the EPA Superfund Alternative Sites Program.Under the EPA’s program, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites.Investigations have been completed at all or portions of four of the five sites.NSG has determined that cleanup is not required at one of these four sites.Cleanups have not yet been completed at any of the other three sites. The EPA identified NSG as a potentially responsible party (PRP) under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (CERCLA), at the Waukegan Coke Plant Site located in Waukegan, Illinois (Waukegan Site).The Waukegan Site is part of the Outboard Marine Corporation (OMC) Superfund Site.The EPA also identified OMC, General Motors Corporation (GM), and certain other parties as PRPs at the Waukegan Site.NSG and the other PRPs are parties to a consent decree that requires NSG and GM, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27.0million.The EPA reduced the financial assurance requirement to $21.0million to reflect completion of the soil component of the remedial action in August 2005.NSG has met its financial assurance requirement in the form of a net worth test while GM met the requirement by providing a performance and payment bond in favor of the EPA.As a result of the GM bankruptcy filing, the EPA has contacted the surety and the surety has stated that it will provide the EPA access to the surety bond funds which are expected to fund a significant portion of GM’s liability.The potential exposure related to the GM bankruptcy that is not expected to be covered by the bond proceeds has been reflected in the accrual identified above.Operation of the groundwater treatment unit began in September 2008 and was operating at full capacity as of July Management believes that any costs incurred for environmental activities relating to former manufactured gas plant operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are, therefore, recoverable through rates for NSG.Accordingly, management believes that the costs incurred in connection with former manufactured gas plant operations will not have a material adverse effect on the financial position or results of operations of NSG.However, any changes in NSG’s approved rate mechanisms for recovery of these costs, or any adverse conclusions by the ICC with respect to the prudence of costs actually incurred, could materially adversely affect NSG’s recovery of such costs through rates. Former Mineral Processing Site in Denver, Colorado In 1994, NSG received a demand for reimbursement, indemnification, and contribution for response costs incurred with respect to the cleanup of a former mineral processing site in Denver, Colorado.The demand from the S.W.
